DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2021 and 02/22/2021 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitani (US 2015/0312485 A1) in view of Ma et al. (US 2017/0018584 A1).

Regarding claim 1, Kitani teaches an image sensor (Kitani, Fig. 4, Paragraph 0057) comprising: 
a plurality of microlenses (Kitani, Fig. 4, microlens 601, Paragraph 0058); and 
a pixel array having, with respect to each of the microlenses (Kitani, Fig. 4, Paragraph 0058), 
a pair of photoelectric conversion units (Kitani, Fig. 4, photoelectric conversion units 501 and 502, Paragraph 0058).
wherein a direction of arranging the pair of photoelectric conversion units corresponding to each microlens is a first direction (Kitani, Fig. 4, The photoelectric conversion unit are arranged in a horizontal direction.).
However, Kitani does not teach a pair of first regions formed at a first depth from a surface on which light is incident, a pair of second regions formed at a second depth deeper than the first depth, and a plurality of connecting regions that connects the pair of first regions and the pair of second regions, respectively, wherein a direction of arranging the pair of second regions corresponding to each microlens is a first direction, and a direction of arranging the pair of first regions is either the first direction or a second direction which is orthogonal to the first direction.
In reference to Ma et al. (hereafter referred as Ma), Ma teaches an image sensor (Ma, Fig. 5, Paragraph 0061) comprising: 
a plurality of microlenses (Ma, Paragraph 0053);
a photoelectric conversion unit (Ma, Figs. 1 and 4) including:
a first region (Ma, Fig. 1, region PD, Paragraph 0033) formed at a first depth from a surface on which light is incident (Ma, Fig. 1, incident light 30, Paragraph 0033), 
a second region (Ma, Fig. 1, region PW, Paragraph 0040)  formed at a second depth deeper than the first depth (Ma, Fig. 1, Deeper depth is toward the top of the page.), and 
a plurality of connecting regions that connects the first region and the second region (Ma, Fig. 1, PB, Paragraph 0040).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kitani with the photoelectric conversion unit of Ma to provide very high conversion gain by spatially separating the floating diffusion from the edge of the gate dielectric so as to eliminate or otherwise reduce the overlap capacitance between the FD node and the transfer gate (Ma, Paragraph 0030). Further, the limitations of the pixel array having, with respect to each of the microlenses, a pair of first regions, a pair of second regions, and a plurality of connecting regions that connects the pair of first regions and the pair of second regions, respectively, would be met since each microlens of Kitani includes a pair of photoelectric conversion units. Further, the limitation “wherein a direction of arranging the pair of second regions corresponding to each microlens is a first direction, and a direction of arranging the pair of first regions is either the first direction or a second direction which is orthogonal to the first direction” would be met since the photoelectric conversion units are arranged in a first direction with respect to the microlens (Kitani, Fig. 4) and the first region and second region are arranged on top of each other in the photoelectric conversion units (Ma, Fig. 1).

Regarding claim 2, the combination of Kitani and Ma teaches the image sensor according to claim 1 (see claim 1 analysis), wherein the first regions generate charge by performing photoelectric conversion on incident light (Ma, Paragraphs 0039 and 0044), and the second regions accumulate the charge generated in the first regions via the connecting regions (Ma, Figs. 3A-C, Paragraph 0044-0047).

Regarding claim 3, the combination of Kitani and Ma teaches the image sensor according to claim 2 (see claim 2 analysis), wherein the pixel array further includes 
a conversion unit that converts charge into voltage (Kitani, Fig. 5, amplifier transistor 504, Paragraph 0060), and 
a transfer unit, which is connected to each of the second regions, that transfers the charge accumulated in the second regions to the conversion unit (Kitani, Fig. 5, transfer transistors 507 and 508, Paragraph 0060, Ma, Figs. 1 and 4, Transfer Gate TX, Paragraph 0058), 
wherein each unit is implemented by one or more processors, circuitry (Kitani, Fig. 5, transfer transistors 507 and 508) or a combination thereof.

Regarding claim 16, the combination of Kitani and Ma teaches the image sensor according to claim 3 (see claim 3 analysis), wherein each conversion unit is connected to two pairs of the second regions via the transfer unit (Kitani, Fig. 5, transfer transistors 507 and 508, Paragraph 0060, Ma, Figs. 1 and 4, Transfer Gate TX, Paragraph 0058).

Regarding claim 19, Kitani teaches an image capturing apparatus (Kitani, Fig. 1) comprising: 
an image sensor (Kitani, Fig. 4, Paragraph 0057) comprising: 
a plurality of microlenses (Kitani, Fig. 4, microlens 601, Paragraph 0058); and 
a pixel array having, with respect to each of the microlenses (Kitani, Fig. 4, Paragraph 0058), 
a pair of photoelectric conversion units (Kitani, Fig. 4, photoelectric conversion units 501 and 502, Paragraph 0058).
a focus detection unit that obtains pupil division signals respectively corresponding to divided pupil regions from signals output from the pixel array, and perform phase difference focus detection based on the pupil division signals (Kitani, Fig. 3, AF unit 1006, Paragraph 0055-0056, 0059 and 0111), 
wherein a direction of arranging the pair of photoelectric conversion units corresponding to each microlens is a first direction (Kitani, Fig. 4, The photoelectric conversion unit are arranged in a horizontal direction.), and 
wherein the focus detection unit is implemented by one or more processors (Kitani, Fig. 3, AF unit 1006, Paragraph 0055-0056, 0059 and 0111), circuitry or a combination thereof.
However, Kitani does not teach a pair of first regions formed at a first depth from a surface on which light is incident, a pair of second regions formed at a second depth deeper than the first depth, and a plurality of connecting regions that connects the pair of first regions and the pair of second regions, respectively, wherein a direction of arranging the pair of second regions corresponding to each microlens is a first direction, and a direction of arranging the pair of first regions is either the first direction or a second direction which is orthogonal to the first direction.
In reference to Ma et al. (hereafter referred as Ma), Ma teaches an image sensor (Ma, Fig. 5, Paragraph 0061) comprising: 
a plurality of microlenses (Ma, Paragraph 0053);
a photoelectric conversion unit (Ma, Figs. 1 and 4) including:
a first region (Ma, Fig. 1, region PD, Paragraph 0033) formed at a first depth from a surface on which light is incident (Ma, Fig. 1, incident light 30, Paragraph 0033), 
a second region (Ma, Fig. 1, region PW, Paragraph 0040)  formed at a second depth deeper than the first depth (Ma, Fig. 1, Deeper depth is toward the top of the page.), and 
a plurality of connecting regions that connects the first region and the second region (Ma, Fig. 1, PB, Paragraph 0040).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kitani with the photoelectric conversion unit of Ma to provide very high conversion gain by spatially separating the floating diffusion from the edge of the gate dielectric so as to eliminate or otherwise reduce the overlap capacitance between the FD node and the transfer gate (Ma, Paragraph 0030). Further, the limitations of the pixel array having, with respect to each of the microlenses, a pair of first regions, a pair of second regions, and a plurality of connecting regions that connects the pair of first regions and the pair of second regions, respectively, would be met since each microlens of Kitani includes a pair of photoelectric conversion units. Further, the limitation “wherein a direction of arranging the pair of second regions corresponding to each microlens is a first direction, and a direction of arranging the pair of first regions is either the first direction or a second direction which is orthogonal to the first direction” would be met since the photoelectric conversion units are arranged in a first direction with respect to the microlens (Kitani, Fig. 4) and the first region and second region are arranged on top of each other in the photoelectric conversion units (Ma, Fig. 1).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitani (US 2015/0312485 A1) in view of Ma et al. (US 2017/0018584 A1) in further view of Fukuda (US 2014/0320711 A1).

Regarding claim 18, the combination of Kitani and Ma teaches the image sensor according to claim 1 (see claim 1 analysis), further comprising a Bayer color filter. However, the combination of Kitani and Ma does not explicitly state the Bayer color filter provided between the microlenses and the pixel array, wherein the pixel array is configured so that green color filters are arranged between the microlenses and the pair of first regions which are arranged in the first direction.
In reference to Fukuda, Fukuda teaches Bayer color filter (Fukuda, Fig. 2, Paragraphs 0035 and 0059) provided between the microlenses and the pixel array (Fukuda, Fig. 3B, Paragraph 0038), 
wherein the pixel array is configured so that green color filters are arranged between the microlenses and the pair of photoelectric conversion units which are arranged in the first direction (Fukuda, Figs. 2 and 3, photoelectric conversion units 301 and 302, Paragraph 0038).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Kitani and Ma with the explicit teaching of placing the color filter between the microlens and photoelectric conversion unit as seen in Fukuda .
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Kitani and Ma with the explicit teaching of placing the color filter between the microlens and photoelectric conversion unit as seen in Fukuda since it is a known placement for the color filter and would provide similar and expected results for filtering light to the photoelectric conversion units. Further, the limitation “wherein the pixel array is configured so that green color filters are arranged between the microlenses and the pair of first regions” would be met since the photoelectric conversion unit contain the first regions.

Allowable Subject Matter
Claim 4-15, 17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The image sensor according to claim 3, wherein lengths of the second regions in the depth direction are made shorter in first partial regions of the second regions than in second partial regions of the second regions, the first partial regions being located farther from the transfer unit than the second partial regions.”
Claims 5-9 depend on and further limit claim 4. Therefore, claims 5-9 are allowable for the same reasons as claim 4.

With regard to claim 10, prior art of record neither anticipates nor renders obvious:
“The image sensor according to claim 3, wherein impurity concentration is made lower in first partial regions of the second regions than in second partial regions of the second regions, the first partial regions being located farther from the transfer unit than the second partial regions.”
Claims 11-15 and 20-21 depend on and further limit claim 10. Therefore, claims 11-15 and 20-21 are allowable for the same reasons as claim 10.

With regard to claim 17, prior art of record neither anticipates nor renders obvious:
“The image sensor according to claim 16, wherein combinations of the two pairs of second regions include a first combination in which the directions of arranging two pairs of the first regions corresponding to the two pairs of second regions are both in the first direction and a second combination in which the direction of arranging one of two pairs of the first regions corresponding to the two pairs of second regions is the first direction and the direction of arranging the other of the two pairs of the first regions is the second direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698             


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698